DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2021 has been entered.

Response to Amendment
The Amendment filed 02/02/2021 has been entered. Claim 22 and 23 are added. Claims 1-8 and 10-23 remain pending in the application.

Claim Objections
Claims 3, 14 and 19 are objected to because of the following informalities:
“a second user input” should be “a third user input”.
For the informalities and wherever else they may occur, appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 11, and 12 recites “in response to the second user input on the touch-sensitive display, transmitting, to the second electronic device via the wireless connection, instructions for displaying on the second display one or more controls for controlling the first video”. In the Remarks filed on 02/02/2021, Applicant stated that support for the amendments can be found in at least paragraphs [0088]-[0092], and Figures 17A-17B of the application as filed. Applicant further emphasizes that in response to a second user input, controls are displayed on the second display (e.g., a TV) and not on the electronic device (e.g., a phone). However, Examiner is unable to find a description of displaying on the second display one or more controls for controlling the first video in Figs. 17A-17B and [0088]-[0092] or anywhere else in the specification. As illustrated in Fig. 17B, the set of controls 1716 is displayed on the touch-enabled display, one or more controls for controlling the first video.
Therefore, claims 1, 11, and 12 are rejected for containing subject matter which was not described in the specification. Claims 2-8, 10 and 13-23 are rejected for failing to cure the deficiency from their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the display of subtitles". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 3-5, 10-12, 14-17 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tsuda, US 2012/0306739 A1.

Regarding independent claim 1, Tsuda teaches a method of presenting information (Abstract), the method comprising: 
at a first electronic device (Fig. 1, 7; [0135]; Fig. 8; [0135]) with a touch-enabled display (Fig. 8(a), 52; [0136]): 
establishing a wireless connection ([0085] “The terminal device 7 can communicate with the game apparatus 3 wirelessly”; [0097] “The terminal communication module 28 wirelessly communicates with the terminal device 7”) with a second electronic device (Fig. 1, 3; [0081]; Fig. 2, 3; [0087]) that controls display of a 
displaying, on the touch-enabled display, a first user interface (Fig. 12, 51, 100) of a media application ([0188] “a video website”), the first user interface including a plurality of representations of videos, the plurality of representations of videos including a first representation of a first video (Fig. 12, 51, 100; [0188] “The webpage image 100 includes a UI image for specifying a content item to be played. Specifically, in the present embodiment, the webpage image 100 includes a list of thumbnails 101 of content items that can be obtained from the video website”); 
while displaying the first user interface, detecting a first user input at a location on the touch-sensitive display that corresponds to the first representation of the first video (Fig. 12; [0200] “A content item to be played is specified by touching a thumbnail of a content item on the webpage image 100 displayed on the terminal device 7. For example, FIG. 12 shows a state where the thumbnail of content item A is touched”; [0201] “The playback of a content item may be triggered simply by a touch on a thumbnail of the content item”); 
in response to detecting the first user input: 
transmitting, to the second electronic device via the wireless connection, instructions enabling playback of at least a portion of the first video on substantially the entire second display controlled by the second electronic device 
after detecting the first user input, detecting a second user input on the touch-sensitive display (Fig. 15; [0204] describes a touch on the button 105 as a second input after the content playback image 107 is displayed on the television 2);
in response to the second user input on the touch-sensitive, display, on the touch-enabled display, one or more controls for controlling the first video (Fig. 16; [0206] describes the touch on the button 105 after the content playback image 107 displayed on the television 2 triggers the transition from the playback mode to the search mode and when the mode is transitioned to the search mode while a content item is being played, the playback control UI 103 is displayed, in addition to the webpage image 100, on the terminal device 7).

Regarding dependent claim 3, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda further teaches
after detecting the first user input, displaying, on the touch-enabled display, one or more controls for controlling the first video displayed on the second display (Fig. 14, 103; [0202] “the playback control UI 103 (fast forward/rewind/skip/pause) is displayed at 
detecting a second user input at a location on the touch-enabled display that corresponds to a respective control of the one or more controls ([0202] “It is possible to perform a control operation such as fast forward by touching any position along the bar or the marker at the boundary between the played portion and the un-played portion”); and 
P9396USC2/63266-7613-US3Response to Office Actionin response to detecting the second user input: 
transmitting, to the second electronic device via the wireless connection, instructions to modify the playback of the first video in accordance with the respective control ([0202] “the playback control UI 103 is an image for controlling the playback of a content item being played. The playback control UI 103 may include both, or one of, the image representing the playback status of a content item being played and the image for controlling the playback of a content item being played. For example, the playback control UI 103 may include an image representing the playback time as an image representing the playback status, or a button image for instructing to start the playback or to pause as an image for controlling the playback”).

Regarding dependent claim 4, Tsuda teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Tsuda further teaches
wherein the one or more controls are displayed in response to detecting a third user input on the touch-enabled display prior to detecting the second user input (Fig. 13; 

Regarding dependent claim 5, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda further teaches 
in response to detecting the first user input: 
ceasing to display, on the touch-enabled display, the first user interface (Fig. 13, 51); and 
displaying, on the touch-enabled display, a second user interface including at least the portion of the first video (Fig. 13; [0200] “When the thumbnail of a content item is touched, a still image 108 representing the specified content item (e.g., an enlarged image of the thumbnail or the image of the first frame of the video) is displayed on the terminal device 7 as shown in FIG. 13”).

Regarding dependent claim 10, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda further teaches while displaying the first user interface: 
prior to detecting the first user input, detecting a fourth user input ([0197] “sliding touch””); and 


Regarding independent claim 11, it is a device claim that corresponding to the method of claim 1. Therefore it is rejected for the same reason as claim 1 above. Tsuda further teaches 
one or more processors (Fig. 10, 77; [0161]);
memory (Fig. 10, 78; [0161]); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions ([0161]).

Regarding independent claim 12, it is a medium claim that corresponding to the method of claim 1. Therefore it is rejected for the same reason as claim 1 above. Tsuda further teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a first electronic device with a touch-enabled display to perform the method of claim 1 ([0057]).

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 3. Therefore it is rejected for the same reason as claim 3 above.

dependent claim 19, it is a device claim that corresponding to the method of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Regarding dependent claim 15, it is a medium claim that corresponding to the method of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Regarding dependent claim 21, it is a device claim that corresponding to the method of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 10. Therefore it is rejected for the same reason as claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 2, 7-8, 13, 18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda as applied to claims 1, 11 and 12 above, and further in view of Collopy et al. (hereinafter Collopy), US 2010/0250816A1.

Regarding dependent claim 2, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not explicitly disclose after detecting the first user input, continuing to display the plurality of representations of videos on the touch-enabled display.
However, in the same field of endeavor, Collopy teaches after detecting the first user input ([0191] “A user may select any of the options presented on the secondary display 3704 by touching the secondary display 3704 in the appropriate place”), continuing to display the plurality of representations of videos on the touch-enabled display (Fig. 37; 3742-3756; [0191]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of enabling the users to browse the list of favorite videos on the secondary portable device while the video content presented in the primary display device as suggested in Collopy into Tsuda’s system because both of these systems are addressing the content displaying on multiple display screens, and by incorporating the teaching of Collopy into Tsuda would improve the integrity of 

Regarding dependent claim 7, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not explicitly disclose wherein the first video is provided via an application executing on the first electronic device.
However, in the same field of endeavor, Collopy teaches wherein the first video is provided via an application executing on the first electronic device (Fig. 37, 3712; [0188]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of managing the display of information to multiple portable computing devices as suggested in Collopy into Tsuda’s system because both of these systems are addressing the content displaying on multiple display screens, and by incorporating the teaching of Collopy into Tsuda would improve the integrity of Tsuda's system by enabling the presentation of the information content from one portable device to another device.

Regarding dependent claim 8, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not explicitly disclose wherein the first video is provided via an application executing on the second electronic device.
However, in the same field of endeavor, Collopy teaches wherein the second video is provided via an application executing on the first electronic device (Fig. 37, 3712; [0188]).
 would improve the integrity of Tsuda's system by enabling the presentation of the information content from one portable device to another device.

Regarding dependent claim 13, it is a medium claim that corresponding to the method of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 18, it is a device claim that corresponding to the method of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 22, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not explicitly disclose in response to the first user input maintaining display of the plurality of representations of videos.
However, in the same field of endeavor, Collopy teaches in response to the first user input maintaining display of the plurality of representations of videos (Fig. 37; [0187]-[0191] describes video content may be presented on a primary display 3702 (i.e. second display) by selecting a favorite video from a favorite menu displayed a secondary display 3704 (i.e. touch-enable display) and illustrates that the favorite menu remains on the secondary display while the video content is playing on the primary display).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of managing the display of information to multiple portable computing devices as suggested in Collopy into Tsuda’s system because both of these systems are addressing the content displaying on multiple display screens, and by incorporating the teaching of Collopy into Tsuda would improve the integrity of Tsuda's system by enabling the selection of information content presentation from a portable device.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda as applied to claim 1 above, and further in view of Limp et al. (hereinafter Limp), US 2013/0347018 A1.

Regarding dependent claim 6, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not teach
including displaying supplemental information corresponding to the first media content on the touch-enabled display without displaying the supplemental information on the second display.
However, in the same field of endeavor, Limp teaches
including displaying supplemental information corresponding to the first media content on the touch-enabled display without displaying the supplemental information on the second display (Fig. 1, 112; [0015] “a user has selected a movie to be displayed 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of providing supplemental content with active media as suggested in Limp into Tsuda’s system because both of these systems are addressing the content displaying on multiple display screens, and by incorporating the teaching of Limp into Tsuda would improve the integrity of Tsuda's system by presenting the supplemental content on the portable device (Limp, [0001]).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda as applied to claim 1 above, and further in view of Chen et al. (hereinafter Chen), US 2012/0276504 A1.

Regarding dependent claim 23, Tsuda teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tsuda does not teach wherein the one or more controls includes a control for activating the display of subtitles.
However, in the same field of endeavor, Chen teaches the one or more controls includes a control for activating the display of subtitles (Fig. 2, 224; [0021]-]0022], [0028] illustrates a series of “on-screen” controls including several conventional controls such as play, rewind, fast forward, stop and pause on the user interface to control the playback of a video. Additionally, a subtitle control 224 is included to turn on or off the subtitle representation on the screen).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of providing a subtitle control to turn on or off the subtitle representation on the screen as suggested in Chen into Tsuda’s system because both of these systems are addressing a series of controls for playback video, and by incorporating the teaching of Chen into Tsuda would improve the integrity of Tsuda's system by including a subtitle control along with other conventional controls.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Tsuda, will continue to be used to meet several of the claimed limitations.
In the remarks, Applicant argues
(1) Claims 1, 11 and 12 have been amended to include new limitation “after detecting the first user input, detecting a second user input on the touch-sensitive display; in response to the second user input on the touch-sensitive display, transmitting, to the second electronic device via the wireless connection, instructions for 
As to point (1), even though Applicant points out support for the amendments can be found in at least paragraphs [0088]-[0092], and Figures 17A-17B of the application as filed, Examiner is unable to find a description of displaying on the second display one or more controls for controlling the first video in Figs. 17A-17B and [0088]-[0092] or anywhere else in the specification. As illustrated in Fig. 17B, the set of controls 1716 is displayed on the touch screen device 1702 (e.g. a phone), not on the display device 1704 (e.g., a TV) and recited in  [0090] “touchscreen device 1702 also displays a set of controls 1716 (e.g., fast forward, pause, rewind, etc.) such that the user may control the movie being played on devices 1702 and 1704”. Therefore, claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) as the claims contains subject matter which was not described in the specification. For the purpose of examination, Examiner interpret as in response to the second user input on the touch-sensitive display, displaying, on the touch-enabled display, one or more controls for controlling the first video. Tsuda teaches after detecting the first user input, detecting a second user input on the touch-sensitive display (Fig. 15; [0204] describes a touch on the button 105 as a second input after the content playback image 107 is displayed on the television 2);
in response to the second user input on the touch-sensitive, display, on the touch-enabled display, one or more controls for controlling the first video (Fig. 16; [0206] describes the touch on the button 105 after the content playback image 107 displayed on the television 2 triggers the transition from the playback mode to the search mode and when the mode is transitioned to the search mode while a content item is being played, the playback control UI 103 is displayed, in addition to the webpage image 100, on the terminal device 7).
Claims 1-8 and 10-23 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143